DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-38 are allowable. The restriction requirement between species A-E and subspecies i and ii, as set forth in the Office action mailed on 03/26/2002, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B-E and subspecies ii is withdrawn.  Claim 13, directed to subspecies ii is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Alvarez et al. (US 4208035), Hunter (US 7325783), and Wafer et al. (US 4711262) were considered most pertinent to applicant's disclosure.  
Regarding claims 1, 23, and 24, Alvarez et al. disclose an expanding gate valve device (fig. 1) comprising: a valve body (10) having a valve chamber (16) therein and axially aligned first (12) and second (14) flow passages communicating with the valve chamber; a bonnet assembly (unlabeled in fig. 1, shown extending above 22) closing the valve chamber; an annular seat pocket (18 or 20) formed in the valve body surrounding the second flow passage and opening into the valve chamber, the seat pocket forming a side wall (30 equivalent) axially aligned with the second flow passage and a back wall (32 equivalent) generally at a right angle to the side wall; an expanding gate assembly (22, 24) comprising a first member (22) facing the first flow passage and a second member (24) facing the second flow passage, the gate assembly being slidably mounted within the valve chamber for linear movement between open and closed positions and having an expanded condition (fig. 3) with the first and second members expanding away from each other at the closed position, and a collapsed condition (fig. 2) with the first and second members collapsing together as the gate assembly is moved between the open and closed positions, the first member and the second member each being formed with a port (seen in dashed lines in fig. 1) in a ported portion of the members, the port extending therethrough alignable with the flow toward the second member against pressure along the second flow passage as required by the present claims, but instead discloses that flexing of the flex lip 38 is in a direction away from the gate as the gate expands, not toward the gate, as required in claims 1, 23, and 24. The flex lip 38 of Alvarez is designed to "deflect" away from the gate during the sealing action when the gate is in the expanded position, such that sealing surface 36 provides the seal to the expanded gate assembly (see column 4, second full paragraph).
Hunter disclose an double gate valve device (11) and its associated method of operation, comprising: a valve body (13) having a valve chamber (wherein 21 is located) therein and axially aligned first and second flow passages (15) communicating with the valve chamber; a bonnet assembly (through which 25 upwardly extends) closing the valve chamber; an annular seat pocket (29, fig. 4) formed in the valve body surrounding the second flow passage and opening into the valve chamber, the seat pocket forming a side wall (wall which faces 31) axially aligned with the second flow passage and a back wall (wall which faces 35) generally at a right angle to the side wall; a double gate assembly (21, 21) comprising a first member (21) facing the first flow passage and a second member (other 21) facing the second flow passage, the gate assembly being slidably mounted within the valve chamber for linear movement between open and closed positions, the first member and the second member each being formed with a port (23) in a ported portion of the members, the port extending therethrough alignable with the flow passages in the open position (as seen in fig. 1); a stem (25) coupled to the gate assembly to move the gate assembly between the open and closed positions relative to the first and second flow passages; a bidirectional metal annular seat (19) 
Regarding claim 30, Wafer et al. (considered in combination with Alvarez and Hunter) further teaches a related gate valve assembly (fig. 1), wherein the valve device is vented to provide pressure relief from the valve chamber (16) into the first flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753